DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-15 in the reply filed on 11/23/2021 is acknowledged.  The traversal is on the ground(s) that the examiner did not show separate classification, separate status in the art, or a different field of search.  This is not found persuasive because firstly, Claim 16 teaches determining private information based on if the earpiece speaker is adjacent a head of the user when the “user request was received”. The claims in group I teach determining private information based on if the device is against the head of the user “when the user utters the user voice request”. These are two completely different occurances that require completely different search.
Secondly, Claim 16 teaches “requesting user permission to play the requested information”. This is a separate function that is not at all taught in any of claims 1-15. This is also a different function that would require a different search.
The examiner has provided two very clear examples of how claims 16-20 show a separate status in the art as well as a different search. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 6, 10, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2006/0128448) in view of Ho et al. (US 2020/0126560 foreign priority 10/18/2018).
Referring to Claim 1, Lim teaches a mobile electronic communications device 200 (fig. 5) for implementing a device-based privacy activation for audio play mode, the mobile electronic communications device comprising:
at least one microphone 232 (fig. 8);
a loudspeaker configured to project sound that is audible to a user when an ear of the user is not adjacent the loudspeaker (see loudspeaker 214 of fig. 5);
an earpiece speaker configured to project sound that is audible only when the ear of the user is adjacent the earpiece speaker (see speaker 224 of fig. 8); and
a processor linked to the microphone, the loudspeaker and the earpiece speaker (see ABSTRACT which shows how the microphone, loudspeaker, and receiver a.k.a. earpiece speaker all operable within the same device and where it is known in the art for a mobile device to have a processor that controls all the components mentioned) configured to receive a user voice data via the at least one microphone (see ABSTRACT which shows conveying voice communication from a user), to determine based on a state of the mobile electronic communications device whether the data is private (see paragraph 9 which shows the open state as the private state as it is known in the art the earpiece speaker 224 is meant for use by one person with the mobile 
Lim does not teach receiving a user voice request for requested data via the at least one microphone, to retrieve the requested data, and determine if the requested data is private. Ho teaches receiving a user voice request (see paragraph 56 noting voice request) for requested data (see paragraph 56 noting response message) via the at least one microphone 150 (fig. 1), to retrieve the requested data, and determine if the requested data is private (see paragraph 56 which shows a smart speaker determining if the data has private content). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Ho to the device of Lim in order to better secure sensitive information in public places.
Referring to Claim 2, Lim also teaches the mobile electric communications device including a first part 212a (fig. 8) and a second part 212b (fig. 8), the first part and the second part being hinged 220 (fig. 8) to one another to allow an open state and a closed state (see closed state in fig. 5 and open state in fig. 8), and wherein determining based on the state of the mobile electronic communications device whether the requested data is private comprises determining that the requested data is private when the mobile 
Referring to Claim 6, Lim also teaches wherein:
the mobile electronic communications device includes a first part 212a (fig. 8) and a second part 212b (fig. 8), the first part and the second part being hinged 220 (fig. 8) to allow the mobile electronic communications device to transition between an open state and a closed state (see closed state in fig. 5 and open state in fig. 8);
the processor is configured to determine based on the state of the mobile electronic communications device whether the requested data is private by determining that the requested data is private when the mobile electronic communications device is in the open state (see paragraph 9 which shows the open state (fig. 8) as the private state as it is known in the art the earpiece speaker 224 is meant for use by one person); and
when the mobile electronic communications device is in the closed state, the processor is configured to play the requested data via the loudspeaker instead of the earpiece speaker upon receiving an override command from the user (see paragraph 9 which shows loudspeaker 214 use when the device is in a closed state and the override command can simply be the user closing the device).
Referring to Claim 10, Lim teaches a method of device-based privacy activation for audio play mode in a mobile electronic communications device having a microphone 232 (fig. 8), a loudspeaker 214 (fig. 5) configured to project sound that is audible to a user when an ear of the user is not adjacent the loudspeaker (see closed device in fig. 
receiving a user voice data via the microphone (see ABSTRACT which shows conveying voice communication from a user);
determining based on a state of the mobile electronic communications device whether the data is private (see paragraph 9 which shows the open state as the private state as it is known in the art the earpiece speaker 224 is meant for use by one person with the mobile device next to the head of the user); and
playing the data via the earpiece speaker if the data is private (see paragraph 9 which shows the data played from earpiece speaker as a result of the device in open position as shown in fig. 8) and otherwise playing the data via the loudspeaker (see paragraph 9 which shows data played from loudspeaker 214 when the device is in closed position as shown in fig. 5);
wherein the mobile electronic communications device is a flip device having an open state and a closed state (see closed state in fig. 5 and open state in fig. 8), wherein the otherwise playing the requested data via the loudspeaker occurs even when the flip device is in the closed state (see paragraph 9 which shows data played from loudspeaker 214 when the device is in closed position as shown in fig. 5).
Lim does not teach receiving a user voice request for requested data via the microphone, retrieve the requested data, and determine if the requested data is private. Ho teaches receiving a user voice request (see paragraph 56 noting voice request) for 
Referring to Claim 11, Lim also teaches determining based on the state of the mobile electronic communications device whether the requested data is private comprises determining that the requested data is private when the mobile electronic communications device is in the open state (see paragraph 9 which shows the open state (fig. 8) as the private state as it is known in the art the earpiece speaker 224 is meant for use by one person).
Referring to Claim 12, Lim also teaches the determining based on the state of the mobile electronic communications device whether the requested data is private comprising determining that the requested data is private when the mobile electronic communications device is against a head of the user when the user utters the user voice request (see fig. 8 which shows the device in the open state and where it is known in the art that while in that state the user speaks into the microphone 232 while the device is against the users head and paragraph 9 which shows the open state as the private state as it is known in the art the earpiece speaker 224 is meant for use by one person).

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim and Ho and further in view of Chan et al. (US 2006/0060762).
Referring to Claim 3, Lim teaches determining based on the state of the mobile electronic communications device whether the requested data is private comprises determining that the requested data is private when the mobile electronic communications device is against the head of the user when the user utters the user voice request (see fig. 8 which shows the device in the open state and where it is known in the art that while in that state the user speaks into the microphone 232 while the device is against the users head and paragraph 9 which shows the open state as the private state as it is known in the art the earpiece speaker 224 is meant for use by one person). The combination of Lim and Ho does not teach the mobile electronic communications device including a proximity sensor for detecting whether the mobile electronic communications device is against a head of the user. Chan teaches the mobile electronic communications device including a proximity sensor 120 (fig. 1) for detecting whether the mobile electronic communications device is against a head of the user (see paragraph 30 which shows the detector detecting presence of a body). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Chan to the modified device of Lim and Ho in order to make keeping sensitive information private in public places more convenient to a user.
Referring to Claim 9, Chan also teaches the processor further configured to halt play of the requested data when a state of the mobile electronic communications device .

Claims 4, 5, 7, 8, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim, Ho, and Chan and further in view of Ingalls (US 2013/0260834).
Referring to Claim 4, the combination of Lim, Ho, and Chan does not teach the processor further configured to interrupt playing the requested data via the earpiece speaker when the proximity sensor indicates that the mobile electronic communications device is no longer against the head of the user. Ingalls teaches the processor further configured to interrupt playing the requested data via the earpiece speaker when the proximity sensor indicates that the mobile electronic communications device is no longer against the head of the user (see paragraphs 4 and 5 which shows automatically switching to a speakerphone mode in response to the phone not being held close to the user’s ear and the automatic switching is the interrupting). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Ingalls to the modified device of Lim, Ho, and Chan in order to better prevent missed information due to mode switching.
Referring to Claim 5, Ingalls also teaches the processor is further configured to, after interrupting playing of the requested data via the earpiece speaker, finish playing the requested data via the loudspeaker rather than the earpiece speaker upon receipt of a user command to continue (see paragraph 20 where the user command to switch to loudspeaker mode is either placing the device in horizontal orientation or paragraph 21 which shows the user command as a downward motion).

Referring to Claim 8, Chan also teaches a user-selectable button linked to the processor, and wherein in the user command to continue is received via the user-selectable button (see paragraph 6 which shows the shortcut key as the user-selectable button and the shortcut key switching the device into speakerphone mode).
Referring to Claim 13, Ingalls teaches interrupting playing of the requested data via the earpiece speaker when the mobile electronic communications device is no longer against the head of the user (see paragraphs 4 and 5 which shows automatically switching to a speakerphone mode in response to the phone not being held close to the user’s ear and the automatic switching is the interrupting). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Ingalls to the modified device of Lim, Ho, and Chan in order to better prevent missed information due to mode switching.
Referring to Claim 14, Ingalls also teaches after interrupting playing of the requested data via the earpiece speaker, finishing playing the requested data via the loudspeaker rather than the earpiece speaker upon receipt of a user command to continue (see paragraph 20 where the user command to switch to loudspeaker mode is either placing the device in horizontal orientation or paragraph 21 which shows the user command as a downward motion).
Referring to Claim 15, Ingalls also teaches receiving the user command to continue via one of a microphone on the mobile electronic communications device, a touch sensitive screen on the mobile electronic communications device (see paragraph 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648